 Case 3:18-cv-00161-N Document 67-1 Filed 08/16/19         Page 1 of 1 PageID 1353


                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

ESCORT INC.,

      Plaintiff,

v.                                                 CIVIL ACTION NO.: 3:18-cv-00161-N

UNIDEN AMERICA CORPORATION,

      Defendant.



            ORDER GRANTING DEFENDANTS’ UNOPPOSED AND
          EXPEDITED MOTION TO AMEND THE PROTECTIVE ORDER

      Before the Court is Defendant Uniden America Corporation’s (“Uniden[’s]”)

Unopposed Motion to Amend the Protective Order. Having considered the Motion, the

Court is of the opinion that the Motion has merit and should be GRANTED.

      Accordingly, the Court will enter the parties’ First Amended Protective Order.

      It is SO ORDERED.



      Signed this the _________ day of August, 2019.




                                           ____________________________________
                                           David C. Godbey
                                           United States District Judge
